The record sufficiently supports the determination of Special Term confirming the findings of the State Commission Against Discrimination. Paragraph 3 (d) of the State Commission’s order, however, exceeds the necessary limits and should be modified to read substantially as follows: “Post and maintain in a conspicuous place on the counter of petitioner’s premises at 355 Castle Hill Avenue, Bronx, New York, a suitable notice providing: 'Admission in this establishment is available to the public for seasonable guests only and for daily guests introduced by them, but without regard to race, creed, color or national origin’.” As so modified, the order is unanimously affirmed, with $20 costs and disbursements to the respondents. Settle order on notice. Concur — Breitel, J. P., Botein, Rabin. Cox and Bastow, JJ. [See ante, p. 943.]